Citation Nr: 1207576	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  04-37 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of recession of the rectus muscle of the right eye and recession of the oblique muscle of the left eye.  

2.  Entitlement to an initial separate rating higher than 10 percent for bilateral photophobia associated with recession of the rectus muscle of the right eye and recession of the oblique muscle of the left eye.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1971 to November 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2005, the Veteran failed to appear at a hearing before the Board.  As a timely request for postponement or a motion for a new hearing for good cause has not been made, the request for hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

In a decision in July 2007, the Board denied the Veteran's appeal for an initial compensable rating for residuals of recession of the rectus muscle of the right eye and recession of the oblique muscle of the left eye.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In a Memorandum Decision, dated in December 2008, the Veterans Court set aside the Board's July 2007 decision and remanded the case to the Board for further adjudication of the matter. 

In June 2009, the Board remanded the case for additional development.  As the requested development has been completed, no further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Thereafter, in a July 2010 rating decision, the RO granted service connection for bilateral photophobia associated with recession of the rectus muscle of the right eye and recession of the oblique muscle of the left eye, and assigned a separate 10 percent rating for the disability, effective in April 1986.  



The Veteran continued his appeal for a higher rating, arguing that the Veteran's bilateral eye disabilities warrant a 20 percent rating or higher.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  From the effective date of service connection, the residuals of recession of the rectus muscle of the right eye and recession of the oblique muscle of the left eye are manifested by visual acuity corrected to 20/20 in each eye without impairment of the visual field or double vision.

2.  From the effective date of service connection, the bilateral photophobia associated with recession of the rectus muscle of the right eye and recession of the oblique muscle of the left eye is manifested by burning and pain especially upon exposure to fluorescent lighting, requiring the need for sunglasses outdoors and indoors.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for residuals of recession of the rectus muscle of the right eye and recession of the oblique muscle of the left eye are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.84a, Diagnostic Code 6079 (prior to December 10, 2008).  

2.  The criteria for an initial separate rating higher than 10 percent for bilateral photophobia associated with recession of the rectus muscle of the right eye and recession of the oblique muscle of the left eye are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.84a, Diagnostic Codes 6000, 6003 (prior to December 10, 2008). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



Whereas here, service connection has been granted and initial disability ratings and effective dates have been assigned, the claim of service connection have been more than substantiated, they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Once the claim of service connection have been substantiated, the filing of a notice of disagreement with the RO's decision rating a disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings for residuals of recession of the rectus muscle of the right eye and recession of the oblique muscle of the left eye, to include bilateral photophobia.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records and VA records.  The Veteran has not identified any additional records for the RO to obtain on his behalf. 

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in July 1996, in July 2004, and in October 2009. 

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to rate the disabilities.  And as there is no evidence subsequent to the VA examinations that shows a material change in either condition, a reexamination is not warranted.  38 C.F.R. § 3.327(a). 





As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 


The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Facts and Analysis

During the pendency of the appeal, the criteria for rating eye disabilities changed.  Nevertheless, as the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the prior rating criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008). 

The residuals of recession of the rectus muscle of the right eye and recession of the oblique muscle of the left eye have been evaluated as noncompensable under Diagnostic Code 6079, which pertains to the criteria for rating impairment of central visual acuity.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (prior to December 10, 2008).  

Visual acuity is rated based on best distant vision obtainable after correction by eyeglasses.  38 C.F.R. § 4.75.  Loss of vision is rated pursuant to Diagnostic Codes 6061-6079.  38 C.F.R. § 4.84a.  A compensable disability rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6063-6078 (2008). 

In a July 2010 rating decision, the RO granted service connection for bilateral photophobia associated with recession of the rectus muscle of the right eye and recession of the oblique muscle of the left eye, and assigned a separate evaluation of 10 percent, by analogy (38 C.F.R. § 4.20), under Diagnostic Code 6036, which is the criteria for rating residuals of a corneal transplant.  38 C.F.R. § 4.79 and 

Diagnostic Code 6036.  Under this code, residuals are evaluated based on visual impairment, and a minimum 10 percent rating is assigned if there is pain, photophobia, and glare sensitivity.  Notably, this criteria was not in effect prior to December 10, 2008, and are thus not for consideration in this appeal.  

For evaluating the bilateral photophobia, the most applicable criteria in effect prior to December 10, 2008, are Diagnostic Codes 6000 and 6003, for uveitis and iritis, relevant to diseases of the eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6000 and 6003.  As noted by the Veteran's attorney in a brief filed with the Court in April 2008, medical literature indicates that symptoms of uveitis may include eye redness and irritation, eye pain, and increased sensitivity to light, and that iritis signs and symptoms may include worsened eye pain when exposed to bright light.  Appellant's Brief, page 10.  

Under the criteria for evaluating diseases of the eye, Diagnostic Codes 6000 through 6009, in chronic form, are to be rated from 10 percent to 100 percent disabling for impairment of visual acuity or loss of field of vision, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent is to be assigned during active pathology.  38 C.F.R. § 4.84, Diagnostic Codes 6000-6009. 

Ratings for impairment of visual acuity, as previously mentioned, are found in Diagnostic Codes 6061 through 6079, which provide a chart wherein the visual acuity in one eye is compared to the visual acuity in the other eye to achieve the bilateral rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6061- 6079, Table V.  

A 10 percent disability rating is warranted for visual acuity where the vision is 20/50 in one eye and 20/50 in the other eye; or where vision is 20/40 in one eye and 20/50 in the other; or where vision is 20/70 in one and 20/40 in the other.  Codes 6078, 6079.  




A 20 percent disability rating is warranted for visual acuity where the vision is 20/70 in one eye and 20/50 in the other; or where vision is 20/100 in one eye and 20/50 in the other; or where vision is 20/200 in one and 20/40 in the other; or where vision is 15/200 in one eye and 20/40 in the other.  Codes 6077, 6078. 

Ratings for impairment of field vision are evaluated from 10 to 30 percent under Diagnostic Codes 6080 and 6081.  A disability rating in excess of 10 percent under Diagnostic Code 6080 requires (a) concentric contraction of visual field to 60 degrees, but not to 45 degrees, bilaterally; (b) concentric contraction of visual field to 45 degrees, but not to 30 degrees, bilaterally; (c) concentric contraction of visual field to 30 degrees, but not to 15 degrees, bilaterally; (d) concentric contraction of visual field to 15 degrees, but not to 5 degrees unilaterally or bilaterally; (e) concentric contraction of visual field to 5 degrees unilaterally or bilaterally; (f) loss of nasal half of visual field, bilaterally; or (g) loss of temporal half of visual field, bilaterally.  

Regarding the determination of field loss, the extent of contraction of visual field in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in table III of VA's Rating Schedule for determining average concentric contraction of visual fields.  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008). 

The service treatment records show that the Veteran suffered a nerve injury, left IV nerve palsy, from boxing, which resulted in diplopia (commonly known as double vision).  To correct this, he underwent surgeries, namely, recession of the rectus muscle of the right eye and recession of the oblique muscle of the left eye.  At the time of his separation from service, his visual acuity was 20/50 in the right eye and 20/40 in the left eye, with both corrected to 20/20 vision.  



In conjunction with various attempts to establish service connection for his eye disabilities, the Veteran eventually underwent a VA eye examination in July 1996.  At that time, the best corrected visual acuity was 20/20 in each eye.  Diplopia was not found on the examination.  

VA records show that in May 1995 the Veteran reported that he had had diplopia at the time of an old eye injury but had no diplopia at present.  An examination at that time revealed no evidence of strabismus.  

The Veteran underwent another VA eye examination in July 2004.  The Veteran complained of sensitivity to fluorescent lights.  It was also noted that sunlight bothered his eyes, compelling him to wear sunglasses all the time.  The Veteran also complained of trouble focusing on people's faces during conversation.  On examination, the best corrected visual acuity with refraction was 20/20 in each eye.  Diplopia was not found on the examination.  The impressions were no strabismus and no evidence of diplopia during examination; history of extraocular muscle surgery, right inferior rectus recession and left inferior oblique recession for left 4th nerve palsy, presumed secondary to traumatic boxing injury; photophobia per patient; and refractive error. 

On VA examination in October 2009, the Veteran complained of burning eyes from fluorescent lights, which was more pronounced than from sunlight (incandescent lights were okay).  He had to wear sunglasses indoors when exposed to fluorescent lights.  He felt that his sensitivity had stayed stable since he left service.  He also noted that since service he saw fleeting double images when things were close, and he had to move his eyes to focus.  On examination, the best corrected visual acuity with refraction was 20/20 in each eye.  






The Goldmann kinetic visual field testing showed good fixation and reliability in both eyes; each eye was within normal limits, with no significant constrictions.  The impressions were significant vertical phoria secondary to old superior oblique palsy and its treatment with normal visual acuity and fields of vision, and photophobia in both eyes, particularly of fluorescent lights.  The VA examiner expressed the opinion that the photophobia was likely related to the Veteran's vision impairment and resulting extraocular muscle surgeries in service.  

As the findings on the VA reports demonstrate, the Veteran had correctable visual acuity of 20/20 in each eye.  As visual acuity has been and is currently better than 20/40 in each eye, the residuals of the eye muscle surgeries do not meet the criteria for a compensable rating under Diagnostic Code 6079.  Likewise, there is no clinical finding showing impairment of the visual field to support a compensable rating under Diagnostic Code 6080.  

Further, as the Veteran's complaints of double vision are not substantiated by the medical evidence, a compensable rating under Diagnostic Codes 6090 and 6092, for impairment of muscle function, is not warranted.  While the VA examiner in October 2009 diagnosed vertical phoria, the VA examiner also concluded that visual acuity and field vision were normal or intact.  There is no clinical finding of muscle functional impairment to rate under Diagnostic Codes 6090 and 6092.  

The Board has considered the Veteran's lay statements that he has fleeting double vision when he sees things that are close.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  





Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms of double images because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's eye disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports and the clinical records directly address the criteria under which the eye disabilities are rated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology through complaints of double vision.  

As for the bilateral photophobia, which is evaluated by analogy, the minimum rating for active pathology is 10 percent under Codes 6000 and 6003.  The Veteran wears sunglasses indoors and outdoors to prevent or minimize any symptoms associated with photophobia such as pain.  Evaluating photophobia for impairments of visual acuity and field loss results in noncompensable ratings, as discussed above.  Additionally, other than the Veteran's complaints of pain if he does not wear his sunglasses, there are no other manifestations such as rest-requirements or episodic incapacity in relation to the photophobia for which to evaluate the photophobia under Diagnostic Codes 6000 and 6003.  




In consideration of the totality of the evidence and in the judgment of the Board, the Veteran's photophobia does not warrant a rating higher than the minimum rating, which is 10 percent.  

The Board has also considered whether the Veteran would be entitled to higher ratings under any other pertinent Diagnostic Codes.  However, there are no other diagnostic codes that would be more applicable to the Veteran's eye disabilities that would also produce a higher rating.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in diagnostic code must be specifically explained). 

Consideration has been given to "staged ratings" for the eye disabilities over the period of time since service connection became effective in April 1986, but there have been no clinical findings to show that the conditions meet the criteria for higher ratings. 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  




If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

A review of the record indicates that the Veteran is currently an unemployed security supervisor, although there is no indication that his unemployment is the result of his eye disabilities.  The objective medical evidence of record does not show that manifestations of the Veteran's bilateral eye disabilities result in a marked functional impairment in any way or to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

In sum, the rating criteria reasonably describe the disability levels and symptomatology.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

      (The Order follows on the next page.)







ORDER


An initial compensable rating for residuals of recession of the rectus muscle of the right eye and recession of the oblique muscle of the left eye is denied.  

An initial separate rating higher than 10 percent for bilateral photophobia associated with recession of the rectus muscle of the right eye and recession of the oblique muscle of the left eye is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


